DETAILED ACTION
This Office Action is in response to the application 17/126,444 filed on January 25th, 2019.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-8 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/18/2020, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting over claim 1 of U.S. Patent Number 11,323,452 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claim 1; claim 1 are/is rejected under 35 USC 101 because the claims are/is directed to an abstract idea without being integrated into a practical application nor being significantly more.
The claims reciting the limitations “receiv[ing] from a user a request to access data associated with a person from a file system,” “perform[ing] method interception by matching the at least one software method,” “access[ing] at least one group membership of the user and at least one group membership of the person,” “determin[ing] if each of the following conditions is verified” and “send[ing] the data to a user device to display to the user, otherwise denying the request to access data” are directed to an abstract idea as the claims recite mental processes. Accordingly, the claims recite an abstract idea.  This judicial exception is not integrated into a practical application.  It’s noted that the claims recite additional element(s) (i.e., a process device, a user, a file system).  However, said additional element is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving/performing/accessing/determining/sending) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As mentioned above, although the claims recite additional element, said element taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements perform generic computer content distributing functions routinely used in information technology field. Sending the data to a user device to display to the user, otherwise denying the request to access data is conventional, well know routing in view of Berkeeimer memo here. Generic computer components recited as performing generic computer functions that are well understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  Therefore, the claim is directed to non-statutory subject matter.
Regarding claims 2-8; claims 2-8 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims are directed to abstract idea without being integrated into a practical application nor being significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saunders et al. (Saunders), U.S. Pub. Number 2018/0150650.
Regarding claim 1; Saunders discloses a method for applying access groups for controlling data access, by a processor device, comprising:
a) receiving from a user a request to access data associated with a person from a file system, whereby the request invokes at least one software method (par. 0472; fig. 46; a guest attempts to access an item of data from an owner’s diary.);
b) performing method interception by matching the at least one software method (par. 0472; fig. 46; a decision state where a determination is made whether the guest has permission.);
c) accessing at least one group membership of the user and at least one group membership of the person (par. 0468; determination is made whether the staff member and the owner share an access group.);
d) determining if each of the following conditions is verified i) the user is a member of a specific group and ii) the specific group contains the person (par. 0472; fig. 46; check whether the guest has been given a permission by the owner that matches the request.); and
e) in response to the conditions being verified, then sending the data to a user device to display to the user, otherwise denying the request to access data (par. 0472; fig. 46; if the guest has permission, the guest is granted access by the owner; the guest is allowed to view the requested data; if the guest does not have permission, access is refused.).
Regarding claim 2; Saunders discloses the method of claim 1, wherein after accessing the at least one group membership of the person, includes a settable variable denoting if the person is excluded from the group membership of the person; and performing steps d and e only after determining that the settable variable denotes that the person is excluded from the group membership (par. 0315; organizational access groups; a group A and a group B where staff member A is assigned to both group A and B; and staff member B is only assigned to group B, and where patient A is assigned to group A and patients B and C are both assigned to group B.).
Regarding claim 3; Saunders discloses the method of claim 1, wherein after accessing membership of the person, includes a settable variable denoting if the person is included from the group membership of the person ; and wherein in response to determining if each of the following conditions i) the user h a member of a specific group and ii) the specific group contains the person is verified is based on the settable variable (par. 0269; the core person ID field denotes the user in the person table in the core Db to whom a specific document belongs; the store ID, document ID and the document name fields define the location at which the document can be found; the store ID indicates in which store (data vault local store, data vault remote store one, data vault remote store two, and further stores) the document can be found.).
Regarding claim 4; Saunders discloses the method of claim 1, wherein after accessing the group membership of the person includes determining if one or more criteria denotes the at least one group membership of the person (par. 0498; data filtering includes options such as filtering sensitive data, data entered by clinicians versus non-clinicians and/or data entered by a specific user.).
Regarding claim 5; Saunders discloses the method of claim 4, wherein after accessing the group of the person includes determining if at least one or more criteria denotes the at least one group membership of the person further comprising; f) in response to the  conditions not being verified, then determining if the at least one group membership includes more than one criterion in the one or more criteria; and g) in response to determining there is more than one or more criterion, then iteratively  repeating each of steps c through g using the criterion in place of a criterion that was previously used in the group membership of the person (par. 0318; roles are used to control access to the organization’s administrative functions; there is a distinction between the administrative and health/medical roles.).
Regarding claim 6; Saunders discloses the method of claim 4, wherein after accessing the group membership of the person includes determining if the person is associated with at least patient care team to denote group membership of the person, in which the patient care team is separate from the criteria used to denote membership (par. 0509; the ability of all members of that care team to view the patient condition holistically, with reference to all data, across any time scale.).
Regarding claim 7; Saunders discloses the method of claim 4, wherein after accessing the group membership of the person includes determining if any temporal data which is clinical data, personal information data or a combination of both which is changes over time denotes the at least one group membership of the person, in which the temporal data is separate from the criteria used to denote membership (par. 0394; organizations can create and delete access (patient) groups and roles, and control their membership roles.).
Regarding claim 8; Saunders discloses the method of claim 1, further comprising: f) in response to the conditions not being verified, then determining if the at least one group membership includes at least one subgroup membership; and g) in response to the at least one group membership including the at least one subgroup membership, then recursively repeating each of steps c through g using the subgroup membership in place of the group membership of the person (par. 0399; a list of permissions that the organization can choose to delegate to its staff members via membership of the role.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOI V LE/
Primary Examiner, Art Unit 2436